Annual Shareholder Meeting Results: The Fund held its annual meeting of shareholders on July 17, 2014. Shareholders voted as indicated below: For Against Equity & Convertible Income: Re-election of Hans W.Kertess – Class I to serve until the annual meeting for the 2017-2018 fiscal year Re-election of William B.Ogden, IV – Class I to serve until the annual meeting for the 2017-2018 fiscal year Re-election of Alan Rappaport – Class I to serve until the annual meeting for the 2017-2018 fiscal year The other members of the Board of Trustees at the time of this meeting, namely, Ms. Deborah A DeCotis, Messrs. Bradford K. Gallagher, James A. Jacobson and John C. Maney† continue to serve as Trustees of the Fund. † Interested Trustee
